Case 2:20-cv-06217-PA-SK Document 15 Filed 10/29/20 Page1of4 Page ID#:113

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, ifany) Anthony Will, an individual

 

was received by me on (date) 10 August 2020

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; Or

 

[ I returned the summons unexecuted because ; or

 

vf Oth _,,, After Mr. David Gringras, Esq., made it clear on 28 September 2020 that he was representing
etspeciyy. Anthony Will in this action, | emailed Mr. Gingras copies of the complaint and summons on 7
October 2020. Please see attached Exhibit “A”.

My fees are $ 50.00 for travel and $ for services, for a total of $ 0.00

   

I declare under penalty of perjury that this information is true.

Date: 11 October 2020

 

( signature
ander J. Petale, Esq.
Printed name and title

Law Offices of Alexander J. Petale
5478 Wilshire Blvd. Suite No. 223
Los Angeles, CA 90036

Server's address

 

 

Additional information regarding attempted service, etc:

 

a .

 

 
Case 2:20-cv-06217-PA-SK Document 15 Filed 10/29/20 Page 2o0f4 Page ID #:114

EXHIBIT A

 
Case 2:20-cv-06217-PA-SK Document 15 Filed 10/29/20 Page 3of4 Page ID #:115

From:
Subject:

David Gingras david@gingrasiaw.com @
Murrey v. Minc, et al., U.S. Dist. Court Case No. 20-cv-6217 (CACD)

Date: September 28, 2020 at 4:58 PM
To: 2@lucasmurrey.io, lucas. murrey@ aya. yale.edu, lucasmurrey@ moneyandculture.org

Ce:

Jane Gingras jane@gingraslaw.com
Dr. Murrey,
My name is David Gingras. | am a lawyer in Phoenix, Arizona.

I've been retained by Aaron Minc, Minc LLC, Anthony Will, and Digital Revolution, LLC
with respect to a lawsuit you filed against them in the U.S. District Court in Los Angeles. |
trust you’re familiar with this.

| would like to meet and confer with you regarding a Motion to Dismiss that my clients
intend to file. As you may know, the court’s rules require that the parties get together and
discuss any motions before they are filed. Obviously, the court wants the parties to
discuss things first to see if a resolution can be reached prior to asking the court for heip.
This doesn’t need to be a super-formal discussion, but the idea is for me to explain some
legal issues and arguments to you, and then you can consider them and let me know
your position.

With that in mind, will you please let me know when you're available to talk, hopefully
within the next week? This type of meet-and-confer typically needs to be done by phone,
SO just let me know when would be a good time to call (my schedule is fairly open, so |
can probably make time whenever is good for you).

Thanks and | look forward to talking with you.

David Gingras, Esq.

Gingras Law Office, PLLC
David@GingrasLaw.com
https://twitter.com/DavidSGingras
http:/gingrasiaw.com

Tel.: (480) 264-1400

Fax: (480) 248-3196

“Licensed in Arizona

 

 
co
4 ws

(From: Alexander Petale <petaleesa@gmail.com>

CDate: Wed, Oct 7, 2020 at 5:02 PM

“Subject: Murrey v. Minc, et al., U.S. Dist. Court Case No. 20-cv-6217 (CACD)

ATo: <david@gingrasiaw.com>

4 of 4

aDear Mr. Gingras,

attached is Dr. Murrey's Federal Complaint and Summons naming your clients: Aaron Minc, Minc Law, Anthony Will and Digital Revolution LLC

caka Reputation Resolutions.
S hanks,

Alex Petale, Esq.

4

3 & FistAmendedComplvCheaterre1 pdf

® FistAmendedComplvCheaterre2.pdf

Attachments

BASES e SOME Pb eRe

ree eT erent net
EER RR UN St

 

PREPARE §

 

istAmendedlamny...

 
 

Case 2:20-cv-06217-PA-SK Docygnent 15 Fil

&

 
